Title: From Thomas Jefferson to William Fleming, 20 March 1764
From: Jefferson, Thomas
To: Fleming, William


                    
                        Dear Will
                        Wmsburgh. March. 20. 1764. 11. o’clock at night.
                    
                    As the messenger who delivered me your letter, informs me that your boy is to leave town tomorrow morning I will endeavor to answer it as circumstantially as the hour of the night, and a violent  head ach, with which I have been afflicted these two days, will permit. With regard to the scheme which I proposed to you some time since, I am sorry to tell you it is totally frustrated by Miss R. B’s marriage with Jacquelin Ambler which the people here tell me they daily expect: I say, the people here tell me so, for (can you beleive it?) I have been so abominably indolent as not to have seen her since last October, wherefore I cannot affirm that I know it from herself, though am as well satisfied that it is true as if she had told me. Well the lord bless her I say! But S   y P   r is still left for you. I have given her a description of the gentleman who, as I told her, intended to make her an offer of his hand, and asked whether or not he might expect it would be accepted. She would not determine till she saw him or his picture. Now Will, as you are a piece of a limner I desire that you will seat yourself immediately before your lookingglass and draw such a picture of yourself as you think proper: and if it should be defective, blame yourself. (Mind that I mentioned no name to her.) You say you are determined to be married as soon as possible: and advise me to do the same. No, thank ye; I will consider of it first. Many and great are the comforts of a single state, and neither of the reasons you urge can have any influence with an inhabitant and a young inhabitant too of Wmsburgh. For St. Paul only says that it is better to be married than to burn. Now I presume that if that apostle had known that providence would at an after day be so kind to any particular set of people as to furnish them with other means of extinguishing their fire than those of matrimony, he would have earnestly recommended them to their practice. Who told you that I reported you was courting Miss Dandridge and Miss Dangerfeild? It might be worth your while to ask whether they were in earnest or not. So far was I from it that I frequently bantered Miss J   y T   o about you, and told her how feelingly you spoke of her. There is scarcely any thing new going on here. You have heard I suppose that J. Page is courting Fanny Burwell. W. Bland, and Betsy Yates are to be married thursday se’nnight. The Secretary’s son is expected in shortly. Willis has left town intirely so that your commands to him cannot be executed immediately, but those to the ladies I shall do myself the pleasure of delivering tomorrow night at the ball. Tom: Randolph of Tuckahoe has a suit of Mecklenburgh Silk which he offered me for a suit of broadcloth. Tell him that if they can be altered to fit me, I will be glad to take them on them terms, and if they cannot, I make no doubt but I can dispose of them here to his advantage. Perhaps you will have room to bring them in your  portmanteau, or can contrive them down by some other opportunity. Let him know this immediately. My head achs, my candle is just going out, and my boy asleep, so must bid you adieu.
                